*289On Rehearing
On application for rehearing appellant asks that we “set out the facts relative to appellee’s earnings with the interested employer prior to and after the change in his work assignment, and the facts relative to whether or not the claimant was discriminated against in the assignment of duties.”
L. W. Montgomery, personnel Director for the employer, testified to appellee’s earnings as follows:
“Q. How many hours did he work in the week just prior to leaving? A. February the 12th, we ended our week on Sunday, the week of February 12th he worked 35 hours, and his gross pay, of course was $42.18. That was before social security, unemployment compensation and withholding tax were taken out.
“Q. How many hours did he work the prior week? A. The week February 5th he worked 42 hours, for which he got paid $47.19, plus $1.12 for overtime pay. You see, he had to work overtime.
“Q. He made his production ? A. Yes, sir.
“Q. How about the week prior to that? A. Well, the week prior, January 29, he worked 42 hours and he made $50.21, plus overtime; he made $51.82.
“Q. How about the week prior? A. For the week prior, January 22, he worked 28 hours and he made $29.90.
“Q. How about the week prior to that? A. The week prior was January 19th, he worked 42 hours and he made $54.25, plus $1.42.
“Q. How far does that record go back? A. This record goes back to January 1st.
“Q. How about the week prior to that? A. January 8th, he worked 35 hours that week and he made $33.80, and the week prior he worked 28 hours and he made $25.60.
“Q. Now, the week ending January 1st is the only week that he failed to make production; isn’t it? A. The best I could figure out that job it was around January 15th?
“Q. Afterwards the job has made production every week? A. Yes, sir.
“Q. And over production? A. Yes, sir.”
On the question of whether claimant was discriminated against in his work assignment, Mr. Earl Sanders, witness for appellant, testified on direct examination:
“Q. Now, Mr. Haynes wasn’t the only doffer you had? A. No, sir, they all pushed them in on the shift.
“Q. You required each and every one of them to do that? A. Yes, sir.”
And on recross-examination:
“Q. (By Mr. Segrest) How many employees do you have there in the doffing room? A. Well, there is at the present time, there are—
“Q. (Interrupting) I mean just the approximate number? A. Well, on the filling that he was doffing on we have around six, seven or eight.
“Q. Do you have any other doffers that have to go get quill boxes? A. No, sir.”
Application overruled.
PER CURIAM.
Reversed and remanded on authority of Department of Industrial Relations v. Haynes, 259 Ala. 238, 67 So.2d 62.